Case 1:19-cr-20562-KMW Document 101 Entered on FLSD Docket 11/23/2020 Page 1 of 5



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                              CASE NO. 19-20562-CR-WILLIAMS

  UNITED STATES OF AMERICA,

  vs.

  GUILLERMO BARRERA LARA,

        Defendant.
  ____________________________________/

                                SENTENCING MEMORANDUM

         The United States of America, by and through the undersigned Assistant United States

  Attorney, hereby files this Sentencing Memorandum. The United States respectfully requests that

  the Court sentence Guillermo Barrera Lara (“Defendant”) consistently with the sentencing of the

  codefendant, Pablo Amezcua Dorador (“Dorador”). Dorador received a sentence of 130 months,

  which was approximately 20% below the low end of the Sentencing Guidelines range. Barrera’s

  guidelines range is 135-168 months, and 20% below the low end of the guidelines range is

  approximately 108 months.

         A. Nature and Circumstances of the Offense and Relative Culpability

         A substantial sentence is necessary to serve the purposes of 18 U.S.C. § 3553(a). First,

  looking to the nature and circumstances of the offense, 18 U.S.C. § 3553(a)(1), the Defendant

  played a substantial role in a serious money laundering and narcotics trafficking conspiracy. From

  the moment that he met with the confidential informant, the Defendant enthusiastically participated

  in the conspiracy, which would have enabled a major narcotics trafficker to launder a huge sum of

  narcotics proceeds. This Defendant provided a plane in order to smuggle heroin into the United

  States and to bring a huge sum of cocaine proceeds out of the United States. This Defendant

  proposed the manner of laundering money through his real estate project, and even brought a
Case 1:19-cr-20562-KMW Document 101 Entered on FLSD Docket 11/23/2020 Page 2 of 5



  blueprint to his first meeting with the confidential informant to sell him on the plan. This

  Defendant would have been responsible for carrying out the laundering plan and ensuring that drug

  proceeds made their way back to the narcotics traffickers.

         The Defendant nevertheless seeks a substantial sentencing variance based on perceived

  culpability differences between himself and Dorador. Dorador’s offense level was two levels

  higher than Barrera’s based on the undisputed fact that Dorador recruited this Defendant into the

  money laundering conspiracy. This two-level enhancement resulted in a three-year difference

  between the defendants' Guidelines ranges, and a further sentencing disparity is not warranted.

         Indeed, in the scope of the charged money laundering scheme, it is difficult to imagine how

  any participant could be more culpable than this Defendant. To be sure, Dorador recruited this

  Defendant into the conspiracy and accepted a three-year increase in his Guidelines range for that

  action. However, under the plan formulated between Dorador, this Defendant, and the confidential

  informant, this Defendant essentially would have done every aspect of the money laundering: this

  Defendant supplied the plane to facilitate movement of bulk cash out of the United States and into

  Mexico, and this Defendant was in charge of the real estate project through which the funds would

  be laundered. These actions effectively encompassed the entire money laundering scheme, and

  Dorador had no control or involvement in these activities. Thus, it is not accurate to describe

  Dorador as substantially more culpable in the execution of this money laundering scheme.

         The Defendant also argues that he should receive a substantial downward variance because

  Dorador was not held accountable for being in the business of money laundering. The only

  evidence that Dorador is in the business of money laundering came from his own uncorroborated

  statements during meetings with the confidential informant. Absent corroborating evidence, the

  United States did not seek application of an enhancement for Dorador’s being in the business of

  money laundering. Similarly, the United States is not seeking to rely on this Defendant’s
Case 1:19-cr-20562-KMW Document 101 Entered on FLSD Docket 11/23/2020 Page 3 of 5



  uncorroborated statements regarding his past criminal conduct, 1 or both defendants’

  uncorroborated assertions that they would be willing and able to launder $150 million as part of

  an ongoing series of transactions with the confidential informant. 2 To base a downward variance

  for this Defendant on similarly uncorroborated assertions by his codefendant would create an

  unwarranted sentencing disparity.

            The Defendant also points to the fact that Dorador was to receive a substantially higher

  percentage commission as evidence that Dorador was more culpable in this crime. It is true that

  Dorador’s percentage commission was higher than this Defendant’s. However, in addition to his

  commission, this Defendant was going to receive tens of millions of dollars, interest-free, in

  order to fund a major real estate development in which this Defendant – not Dorador – had an

  interest. Thus, it cannot be said with certainty that Dorador would have profited more than this

  Defendant when all of the laundering was complete.

            Finally, the Defendant seeks to minimize the severity of this offense by calling it a “series

  of hairbrained schemes and overblown ideas.” Sadly, large scale narcotics money laundering is a

  real world problem, and has devastating impacts on the communities where it occurs. The fact

  that this particular conspiracy was part of a sting operation does not detract from the fact that this

  Defendant and his codefendant were prepared to take $17 million in cocaine proceeds, launder

  them through a major real estate development in Mexico, and return the bulk of the money to a

  large scale narcotics trafficker.




     1
         DEA Report dated August 6, 2019.
     2
         DEA Report dated July 25, 2019.
Case 1:19-cr-20562-KMW Document 101 Entered on FLSD Docket 11/23/2020 Page 4 of 5



         B. Acceptance of Responsibility and Cooperation

          The United States agrees with the Defendant that he promptly accepted responsibility for

  his crimes. From the moment of their arrests, both defendants immediately and thoroughly

  confessed to their crimes and expressed remorse for their actions. Additionally, based on the letters

  submitted in support of this Defendant, it appears that he has helped many people in his community

  a great deal.

          However, certain assertions made by the Defendant regarding his cooperation are not

  accurate. The Defendant did not enter into a “substantial assistance” agreement in this case as he

  claims in his filings – the plea agreement contains no such language because both parties

  recognized that the Defendant had no appropriate cooperation to offer. While this Defendant did

  promptly debrief and offer to cooperate against his codefendant Dorador if necessary, Dorador

  similarly immediately offered to plead guilty and cooperate (and in fact pled guilty shortly before

  this Defendant). Similarly, while this Defendant did state that Dorador intended to lie about his

  crimes, Dorador never did so and no information about this Defendant’s cooperation was disclosed

  to Dorador.

          Nevertheless, the United States wishes to reiterate that in all interactions with law

  enforcement this Defendant accepted responsibility for his crimes and expressed remorse for his

  actions.

         C. Deterrence and Respect for the Law

          Third, looking to the need to promote general deterrence and respect for the law, a

  substantial sentence is necessary. As the Eleventh Circuit has observed, general deterrence is

  particularly important in the economic crimes context. See United States v. Martin, 455 F.3d 1227,

  1240 (“Because economic and fraud-based crimes are more rational, cool and calculated than

  sudden crimes of passion or opportunity, these crimes are prime candidates for general
Case 1:19-cr-20562-KMW Document 101 Entered on FLSD Docket 11/23/2020 Page 5 of 5



  deterrence.”). If this money laundering scheme had gone through, the Defendant would have

  received a substantial commission and, moreover, would have received a huge influx of funding

  to fuel a major real estate development in which he had an interest. In order to obtain these

  financial benefits, the Defendant went to great lengths – using his airplane to smuggle purported

  heroin into the United States, agreeing to launder a huge sum of money for a known cocaine

  trafficker, and bringing real estate blueprints to meet with a known drug trafficker in order to

  explain how the scheme would function. Deterring this sort of premeditated and highly profitable

  conduct is an important aspect of fashioning a sentence in this case.

  Conclusion

             For the reasons stated above, the United States respectfully requests that the Court

     sentence the Defendant to a sentence commensurate with the sentence of his codefendant.



                                                         Respectfully submitted,

                                                         ARIANA FAJARDO ORSHAN
                                                         UNITED STATES ATTORNEY


                                                   By: s/Daniel J. Marcet
                                                       Daniel J. Marcet
                                                       Assistant United States Attorney
                                                       Florida Bar No. 0114104
                                                       11200 NW 20th Street
                                                       Miami, Florida 33172
                                                       TEL (786) 360-9778
                                                       Daniel.Marcet@USDOJ.gov
